         Case 1:19-cv-04143-LJL Document 47 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        5/27/2020
 Kareem Nelson,

                                Plaintiff,
                                                           1:19-cv-04143 (LJL) (SDA)
                   -against-
                                                           ORDER SCHEDULING
 Peoples Choice Kitchen, Inc. and 2733                     SETTLEMENT CONFERENCE
 FDB1963 LLC,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on June 17,

2020 at 2:00 p.m. Due to recent public health concerns, the settlement shall proceed by

telephone unless the parties advise the Court that they have access to and prefer proceeding by

alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              May 27, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
